Citation Nr: 0200105	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  99-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 1998, the veteran submitted a claim of entitlement 
to service connection for a bilateral leg disorder.  By an 
August 1998 rating decision, the RO denied service connection 
for degenerative joint disease of the right knee and a left 
leg disorder.  The veteran disagreed with this determination.  
Thereafter, during the pendency of this appeal, the RO 
granted service connection for post-phlebitic syndrome, 
residuals of right knee injury.  Accordingly, the issues of 
entitlement to service connection for degenerative joint 
disease of the right knee and a left leg disorder remain on 
appeal and will be the addressed herein.        


REMAND

The veteran has been granted service connection for, among 
other disorders, residuals of a right fibula fracture and 
chip fracture of the medial femoral condyle as well as post-
phlebitic syndrome, residuals of right knee injury.  He seeks 
service connection for degenerative joint disease of the 
right knee and a left leg disorder.

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In this case, the Board notes the veteran has indicated that 
private medical records pertinent to his claims exist which 
are not included in his claims folder.  In his March 1998 
claim of entitlement to service connection for a bilateral 
leg disorder, the veteran requested that the RO obtain 
records from Dr. Robert Roy.  The veteran also provided a VA 
Form 21-4142, Authorization for Release of Information, in 
connection with medical evidence from Dr. Robert Roy.  
However, there is no evidence of record to suggest that the 
RO requested copies of treatment reports from Dr. Roy.  
Therefore, the Board finds additional action is required to 
attempt to obtain all pertinent medical reports.

A July 2000 statement from T. G. Ledbetter, M.D., includes 
the opinion that "as a result of the chronic phlebitis in 
his right leg, it appears to have accelerated his left leg 
symptoms and subsequent degenerative arthritis of the left 
knee."  Although the veteran underwent a VA orthopedic 
examination in December 2000, the examiner failed to provide 
an opinion as to the relationship between the veteran's 
service-connected right leg and right knee impairment and any 
left leg pathology.  

In this regard, the Board notes that applicable law provides 
in part that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. § 
3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, with respect to the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the right knee, the Board notes that the opinion 
provided in the December 2000 VA examination requires 
clarification.  Specifically, although the examiner noted the 
veteran's inservice history of right lower extremity injury 
and stated that it was unlikely that the degenerative joint 
disease in both knees was related to service; the examiner 
subsequently noted that the veteran had "some mild changes 
in the right knee, secondary to trauma."

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional medical examination is required prior to appellate 
review.

Lastly, in an August 2000 statement, the veteran reported 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA).  The Board notes that it has 
been resolved in various cases, essentially, that although 
SSA disability decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits, and that the VA has a duty to assist the veteran in 
gathering SSA records.  Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  In this case, all of the 
medical records utilized by the SSA in granting the 
appellant's disability claim should be obtained by the RO and 
associated with the claims file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development: 

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  The attention of the RO is 
specifically directed to any treatment 
records available from Dr. Roy.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  All records 
obtained should be added to the claims 
folder.

3.  Thereafter, the RO should transfer 
the veteran's claims file to an 
appropriate specialist who has not yet 
reviewed the veteran's claim (or if the 
RO deems appropriate, afford the veteran 
a VA orthopedic examination) for an 
opinion as to whether it is at least as 
likely as not that the veteran's 
degenerative joint disease of the right 
knee and any left leg pathology is due to 
his period of military service.  The 
examiner should further provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected right leg disorder aggravated, 
at least in part, his right knee 
degenerative joint disease or left leg 
disorder.  In either case, prior to 
offering an opinion, the examiner should 
review a copy of this Remand and the 
veteran's claims file in its entirety, 
including all VA and private treatment 
records, VA examination reports, VA and 
private medical opinions, as well as the 
written statements of the veteran.  The 
examiner should attempt to reconcile the 
multiple medical opinions of record.  The 
examiner should include detailed 
rationale, pointing to evidence in the 
record for all opinions expressed. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




